The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 19, 2014

                                     No. 04-14-00592-CR

                                  Joaquin Alberto DAVILA,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2013CRB377-L2
                          Honorable Jesus Garza, Judge Presiding


                                       ORDER
        The reporter’s record was due September 17, 2014. On that date, the court reporter,
Roxann G. Soto, filed a notification of late record, requesting a seventy-four day extension of
time to complete and file the record.

       We grant the motion in part, and order Roxann G. Soto to file the record by October
17, 2014. See Tex. R. App. P. 35.3(c) (extension of time to file record in ordinary appeal must
not exceed 30 days).


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court